EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Doug Thomas on 1/4/2022.
The application has been amended as follows: 

Claim 1 is amended at line 1 to read: “A system for use in carrying a firearm”.
Claim 1 is amended at line 23 to read:
“wherein the side opening is configured to facilitate insertion or removal of the barrel of the firearm into or out of the barrel attachment member, 

wherein the barrel attachment member has an internal cross-sectional configuration that has a lower region that matches a first cross-sectional configuration of at least a portion of the barrel and has an upper region that matches [[has]] a second cross-sectional configuration of at least a portion of [[the]] a receiver of the firearm, the first cross-sectional configuration being different than the second cross-sectional configuration, and”.
Claim 21 is amended at line 15 to read: 
(i) has a lower region that matches at least a first cross-sectional configuration of at least a portion of the barrel and (ii) has an upper region that [[has]] matches a second cross-sectional configuration”.
Claim 23 is amended to read “A system pump action pump action pump action 
Claim 24 is amended to read: “A system 
Claim 25 is amended to read: “A system 
Claim 29 is amended to read: “repositionable relative to the base platform”.
Claim 30 is amended to read: “A system 
Claim 31 is amended to read: “A system 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T MCNURLEN whose telephone number is (313)446-4898. The examiner can normally be reached M-F 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT T MCNURLEN/Primary Examiner, Art Unit 3734